Mr. Justice Steele
delivered the opinion of the court.
The sole question for our determination (all irregularities having been waived by the defendant) is whether or not the defendant, being a native-born citizen of the United States over the age of twenty-*391one years, was, on the 6th of November, 1900, a resident of election precinct number nine in Jefferson county, Colorado, within the meaning of the constitution.
Clause 2 of section 1 of article 7 of the constitution is as follows: “He shall have resided in the state six months immediately preceding the election at which he offers to vote, and in the county, city, town, ward or precinct such time as may be prescribed by law. ’ ’
Clause 2, section 1571, Mills’ Annotated Statutes, is as follows: “He shall have resided in this state six months immediately preceding the election at which he offers to vote; in the county, ninety days, and in the ward or precinct, ten days.”
The defendant had lived for more than six months in the state, more than ninety days in the county of Jefferson, and more than ten days in said election precinct number nine. The people contend that the defendant was not a resident of the state, within the meaning of the constitution, and cite Jain v. Bossen, 27 Colo., 423; Kellogg v. Hickman, 12 Colo., 256; Sharp v. McIntyre, 23 Colo., 99, in support of this contention. These cases hold that one is not entitled to vote in this state unless he has made an actual settlement within the state and adopted it as a fixed and permanent habitation; that one cannot acquire the right to vote in the state by a sojourn here on business or pleasure, however long, without abandoning his former domicile; that there must not only be a personal presence here for the requisite time, but a concurrence therewith of an intention to make the place of inhabitancy the true home.
The defendant insists that he was, on the day mentioned, a resident of Colorado, as defined by these decisions, and was in all respects a qualified elector of election precinct number nine of Jefferson county.
*392In this contention he is wrong. Section 4, article 7, of the constitution is as follows: “For the purpose of voting and eligibility to office, no person shall be deemed to have gained a residence by reason of his presence, or lost it by reason of his absence, while in the civil or military service of the state or of the United States, nor while a student at any institution of learning.”
The defendant came to Colorado for the sole purpose of attending the State School of Mines at Golden. He was without intention so far as the adoption of any place as a fixed and permanent habitation is concerned, but it was his intention to not stay or reside in the county of Jefferson after his graduation at the School of Mines. His intention as declared in the agreed statement of facts is decisive of the case. Under the constitution he did not gain a residence in the state for the purpose of voting by reason of his presence within the state while a student at the State School of Mines.; and, not having acquired a residence independently of that gained while a student, it follows that he was not a legal voter when he offered his vote in November, 1900.
The judgment is affirmed.

Affirmed.